Citation Nr: 1135659	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones, to include as due to Agent Orange or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for skin cancer, to include as due to Agent Orange or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange or as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for coronary artery disease, to include as due to Agent Orange or as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for depression and anxiety.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in May 2009, when it was remanded for additional development of the evidence.

The Veteran testified at a Board hearing in February 2009.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for kidney stones, skin cancer, hypertension, depression and anxiety, and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During his active service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.

2.  It is presumed that the Veteran's coronary artery disease is due to exposure to herbicides in Vietnam.


CONCLUSIONS OF LAW

Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010); Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal includes the issue of entitlement to service connection for coronary artery disease.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran's service personnel records reflect that he serviced in Vietnam during a pertinent period, and the fact of the Veteran's service in Vietnam and presumed exposure to herbicides has already been accepted by VA in the August 2006 grant of service connection for diabetes mellitus on the basis of such in-service exposure.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

Post-service medical records clearly reflect a diagnosis of coronary artery disease, including most recently in a March 2010 VA examination report.  Pursuant to recent regulations, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes coronary artery disease, thus presumptive service connection for the Veteran's coronary artery disease based on herbicide exposure is established.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran with respect to this issue is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign a disability rating and effective date in the course of implementing this grant of service connection, and the Veteran will have the opportunity to initiate an appeal from these 'downstream' issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for coronary artery disease is warranted.  To this extent, the appeal is granted.


REMAND

PTSD

The Veteran's VA treatment records contain a January 2008 outpatient psychiatric treatment record diagnosing the Veteran with PTSD.  The Veteran has presented testimony regarding alleged stressor events during his service in Vietnam, including describing an incident in Spring of 1969 in which he was deployed into a hostile landing zone around Da Nang with men he had trained, then witnessing the death of one of the men with whom he had become personal friends.  The Board also notes that the Veteran submitted a statement from a fellow service-member in March 2008 which describes that the Veteran's compound in Vietnam 'received mortar and rocket attacks, sometimes the attacks lasted as long as 18 hours.  Our compound also came under numerous ground attacks.'

The Veteran's alleged PTSD stressors involve his being proximate to and involved in multiple substantial combat events in Vietnam during his service in the Vietnam War, including multiple references to fearing for his life when at locations as they received incoming enemy rocket and mortar attacks.  He alleges that he was in a hostile combat environment during this service.  Personnel records confirm that the Veteran served in Vietnam during the Vietnam War.

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

In light of the amended 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD that is attributed to service.

The Remaining Service Connection Issues on Appeal

The Board remanded the issues remaining on appeal in May 2009 for additional development including VA examinations with etiology opinions addressing the Veteran's claimed disabilities.  Unfortunately, the processing of the Board's May 2009 remand has been complicated by significant confusion in this case.  A supplemental statement of the case was issued to the Veteran in August 2010 explaining that the claims were being denied after the Veteran had allegedly failed to report for VA examinations scheduled for May 2010.  In September 2010, the Veteran submitted written correspondence disputing this information, expressing that he has reported for every VA examination he was notified of and explaining that he was never notified of the VA examination for which he allegedly failed to report in May 2010.  The Board's review of the claims-file reveals no clear indication that the Veteran was notified of a May 2010 VA examination appointment.

Moreover, significantly greater confusion has been added to the record by the fact that a VA examination report was added to the claims-file in October 2010 (according to a date stamp and other indications) with etiology opinions addressing some (but not all) of the issues and etiology questions put forth in the Board's May 2009 remand directives.  This VA examination report describes itself as having been prepared in March 2010 following an examination that took place in "Fall 2009."  This VA examination report appears to have existed prior to the issuance of the August 2010 supplemental statement of the case, but review of the August 2010 supplemental statement of the case and the claims-file makes it clear that the VA examination report was not of record or considered at the time of the August 2010 supplemental statement of the case; it has not been considered in any RO/AMC adjudication of the appeal.

To the extent that the Veteran may not have been properly provided the opportunity for VA examinations in accordance with the Board's May 2009 remand directives, appellate review may not proceed until those directives are appropriately completed and followed by appropriate RO/AMC readjudication and issuance of a supplemental statement of the case.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

To the extent that the VA examination report prepared in March 2010 and added to the claims file in October 2010 is pertinent evidence developed by the RO/AMC, and came into existence while the case was at the RO/AMC, this evidence must be addressed by a supplemental statement of the case; no supplemental statement of the case has been issued addressing this important evidence.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

For the reasons explained above, the remaining issues on appeal must be remanded to the RO/AMC for appropriate actions to ensure that the Veteran is actually provided with all necessary VA examinations and opinions in accordance with the Board's May 2009 remand directives, and that any pertinent evidence developed in the processing of the Board's remands are appropriately addressed with a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  If a claimed stressor has been corroborated, the examiner should be informed of the details of the stressor(s).  (The Board notes that it appears that at least one alleged stressor event may have been verified through service department resources during the development initiated in the processing of the Board's May 2009 remand.)

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either (1) a verified stressor, or (2) a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.

b)  For each psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

A rationale should be offered for all opinions presented.

2.  The RO/AMC should take appropriate action to ensure that the Veteran has been provided VA examinations in accordance with the Board's May 2009 remand directives.  To the extent that some of the May 2009 remand directives involving VA examinations and opinions have not been completed (with consideration of the March 2010 VA examination report and the VA examination report resulting from directive (1) above), the Veteran should be properly scheduled and notified for VA examinations ensuring complete compliance with the May 2009 Board remand.

3.  In the interest of avoiding future remand, the RO/AMC should then review all of the examination reports to ensure that the questions presented in the May 2009 Board remand have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report(s).

4. The RO/AMC should undertake a review of all evidence added to the claims file since the August 2010 supplemental statement of the case (including the March 2010 VA examination report added to the claims-file in October 2010) pertaining to the issues remaining on appeal.  After undertaking any additional development which may be necessary, the RO/AMC should determine if entitlement to the benefits sought is warranted.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


